Case 1:19-cr-00044-TWP-DLP Document 63 Filed 06/11/21 Page 1 of 11 PageID #: 657




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA



  UNITED STATES OF AMERICA                                Case No. 1:19-cr-44-TWP-DLP-01

                                                          ORDER       ON     MOTION FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  MYRON HAMILTON                                          (COMPASSIONATE RELEASE)




        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


 IT IS ORDERED that the motion is:


 ☒ DENIED.


 ☐ DENIED WITHOUT PREJUDICE.


 ☐ OTHER:


 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:19-cr-00044-TWP-DLP Document 63 Filed 06/11/21 Page 2 of 11 PageID #: 658




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                        INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                                      )
                                                                )
                                    Plaintiff,                  )
                                                                )
                               v.                               )      Case No. 1:19-cr-00044-TWP-DLP
                                                                )
 MYRON HAMILTON,                                                )
                                                                )
                                    Defendant.                  )

                ORDER DENYING MOTION FOR COMPASIONATE RELEASE

          This matter is before the Court on Defendant Myron Hamilton's (Mr. Hamilton) Motion

 for Compassionate Release under § 603 of the First Step Act of 2018, which is codified at 18

 U.S.C. § 3582(c)(1)(A). (Dkt. 53.) Mr. Hamilton seeks immediate release from incarceration

 based on "extraordinary and compelling" reasons associated with both his risk of severe illness

 should he contract COVID-19, and family circumstances (the need to care for his elderly aunt and

 uncle) or, in the alternative, to serve the remainder of his custodial term on home confinement. 1

 (Dkt. 59.) For the reasons explained below, his Motion is denied.




 1
   Pursuant to statute, the location of a prisoner's confinement is the sole province of Bureau of Prisons and its
 placement decisions are "not reviewable by any court." 18 U.S.C. § 3621(b). The Court therefore does not have the
 authority to order the remainder of Mr. Hamilton's sentence to be served on home confinement. See United States v.
 Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021) (district court lacks authority to order transfer to home confinement);
 United States v. Council, No. 1:14-CR-14-5, 2020 WL 3097461, at *7 (N.D. Ind. June 11, 2020); United States v.
 Neeley, No. 1:14-cr-00096, 2020 WL 1956126, at *2 (S.D. Ind. Apr. 23, 2020). Instead, in accordance with §
 3582(c)(1)(A), the Court considers whether to reduce Mr. Hamilton's sentence to time served. See United States v.
 Millbrook, No. 20-2147, 2021 WL 960743, at *2 (7th Cir. Mar. 15, 2021) (finding no error when district court failed
 to discuss defendant's alternative request for transfer to home confinement because the court had no authority to grant
 the request under § 3582, which authorizes only sentence "reductions").



                                                           2
Case 1:19-cr-00044-TWP-DLP Document 63 Filed 06/11/21 Page 3 of 11 PageID #: 659




                                      I.      BACKGROUND

        On January 31, 2020, Mr. Hamilton pled guilty to one count of being a Felon in Possession

 of a Firearm, in violation of 18 U.S.C. § 922(g)(1). (Dkts. 45, 47.) At his sentencing hearing, he

 agreed to the factual stipulation in his Plea Agreement. Mr. Hamilton's girlfriend was operating a

 vehicle owned by Mr. Hamilton, in which he was a passenger, when it was pulled over by law

 enforcement officials. (Dkt. 36 at 7.) After a police K9 gave an indication that there were drugs

 present in the vehicle, officials conducted a search. Two handguns were recovered from the center

 console. Both Mr. Hamilton and his girlfriend denied ownership and possession of the guns, but

 DNA testing revealed Mr. Hamilton's DNA on the trigger and grip of one of the guns, and on the

 trigger, grip and slide of the other gun. Mr. Hamilton acknowledged and did not dispute that at the

 time of his arrest in the instant case, he was aware of his status as a convicted felon. Id. The Court

 sentenced Mr. Hamilton to 27 months of imprisonment, to be followed by a 3-year term of

 supervised release. (Dkts. 45, 47.) The Bureau of Prisons ("BOP") lists Mr. Hamilton's anticipated

 release date (with good-conduct time included) as February 8, 2022. (Dkt. 59-2.)

        Mr. Hamilton is 50 years old. He is currently incarcerated at FCI Ashland in Ashland,

 Kentucky. As of June 4, 2021, the BOP reports that no inmates and 1 staff member at FCI Ashland

 have active cases of COVID-19; it also reports that 301 inmates at FCI Ashland have recovered

 from COVID-19 and that 6 inmates at FCI Ashland have died from the virus.

 https://www.bop.gov/coronavirus/ (last visited June 7, 2021). The BOP also reports that 730

 inmates and 133 staff members at FCI Ashland have been fully inoculated against COVID-19. Id.

 That is, 77% of the inmates at FCI Ashland have been fully inoculated against COVID-19. See

 https://www.bop.gov/about/statistics/population_statistics.jsp (showing that as of June 7, 2021,

 the BOP reports that FCI Ashland and the camp at Ashland have a total inmate population of 954).



                                                   3
Case 1:19-cr-00044-TWP-DLP Document 63 Filed 06/11/21 Page 4 of 11 PageID #: 660




        On October 5, 2020, Mr. Hamilton filed a pro se Motion for compassionate release. (Dkt.

 53.) The Court appointed counsel, (Dkt. 54), and appointed counsel filed a brief/memorandum in

 support of the motion, (Dkt. 59). The Government filed its Response in opposition to the Motion,

 asserting that Mr. Hamilton has not established that “extraordinary and compelling reasons”

 support a sentence reduction, nor has he met his burden to show that a reduction is warranted in

 light of the danger that Mr. Hamilton would pose to the community considering the sentencing

 factors of 18 U.S.C. § 3553(a). (Dkt. 61.) On January 27, 2021, Mr. Hamilton filed a Reply. (Dkt.

 62.) Thus, the Motion is now ripe for decision.

                                      II.     DISCUSSION

         Mr. Hamilton seeks immediate release from imprisonment based on "extraordinary and

 compelling reasons" as set forth in 18 U.S.C. § 3582(c)(1)(A)(i). (Dkts. 53, 59.) Specifically, he

 contends that his advanced age (50 years old) and underlying medical conditions (Type 2 Diabetes,

 hypertension, hyperlipidemia, obesity, glaucoma, and neuropathy), make him more susceptible to

 severe complications from COVID-19. He contends that these circumstances, combined with the

 BOP's inability to control COVID-19 outbreaks in their facilities, establish extraordinary and

 compelling reasons to reduce his sentence to time served. Id.

        The general rule is that sentences imposed in federal criminal cases are final and may not

 be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

 upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

 § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the BOP could file a motion

 for a reduction based on "extraordinary and compelling reasons." Now, a defendant is also

 permitted to file such a motion after exhausting administrative remedies. See First Step Act of

 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The amended version of the statute states:



                                                   4
Case 1:19-cr-00044-TWP-DLP Document 63 Filed 06/11/21 Page 5 of 11 PageID #: 661




            [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
            of the defendant after the defendant has fully exhausted all administrative rights to
            appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
            or the lapse of 30 days from the receipt of such a request by the warden of the
            defendant's facility, whichever is earlier,[2] may reduce the term of imprisonment
            (and may impose a term of probation or supervised release with or without
            conditions that does not exceed the unserved portion of the original term of
            imprisonment), after considering the factors set forth in section 3553(a) to the
            extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a reduction;
                    or

                    (ii) the defendant is at least 70 years of age, has served at least 30
                    years in prison, pursuant to a sentence imposed under section
                    3559(c), for the offense or offenses for which the defendant is
                    currently imprisoned, and a determination has been made by the
                    Director of the Bureau of Prisons that the defendant is not a danger
                    to the safety of any other person or the community, as provided
                    under section 3142(g);

            and that such a reduction is consistent with applicable policy statements issued by
            the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A).

            Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

 defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

 passage of the First Step Act, the Sentencing Commission promulgated a policy statement

 regarding compassionate release under § 3582(c) contained in United States Sentencing Guidelines

 ("U.S.S.G.") § 1B1.13 and the accompanying Application Notes.

            Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

 compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with



 2
     The Government does not argue that Mr. Hamilton failed to exhaust his administrative remedies.

                                                           5
Case 1:19-cr-00044-TWP-DLP Document 63 Filed 06/11/21 Page 6 of 11 PageID #: 662




 this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

 to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)."

 U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to

 the extent they are applicable." U.S.S.G. § 1B1.13.

        As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

 identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

 illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

 "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

 decline where a defendant is over 65 years old and has served at least ten years or 75% of his

 sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

 caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

 registered partner when the defendant would be the only available caregiver for the spouse or

 registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a

 catchall provision for "extraordinary and compelling reason[s] other than, or in combination with,

 the reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the

 Bureau of Prisons." Id., Application Note 1(D).

        The policy statement in § 1B1.13 addresses only motions from the Director of the

 BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

 the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step

 Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the

 Sentencing Commission has not yet issued a policy statement "applicable" to motions filed by

 prisoners. United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence

 of an applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be



                                                   6
Case 1:19-cr-00044-TWP-DLP Document 63 Filed 06/11/21 Page 7 of 11 PageID #: 663




 "consistent with the applicable policy statements issued by the Sentencing Commission" does not

 curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

 § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

 the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

 analysis substantial weight (if he has provided such an analysis), even though those views are not

 controlling. Id.

         Accordingly, the Court evaluates motions brought under the "extraordinary and

 compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

 § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

 reason warranting a sentence reduction; 3 (2) whether the defendant presents a danger to the safety

 of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

 applicable sentencing factors in § 3553(a) favor granting the motion.

         Mr. Hamilton asks the Court to exercise its broad discretion to find an extraordinary and

 compelling reason warranting release in this case because he has various conditions (including

 advanced age, Type 2 Diabetes, hypertension, hyperlipidemia, obesity, glaucoma, and neuropathy)

 that increase his risk of experiencing severe COVID-19 symptoms. (Dkt. 59.) The Centers for

 Disease Control and Prevention ("CDC") has recognized that having Type 2 Diabetes and obesity

 can     make       you     more       likely     to    get     severely      ill    from      COVID-19.         See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html (last visited June 7, 2021). The CDC also recognizes that having hypertension


 3
   In keeping with the Seventh Circuit's instruction in United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020),
 the Court has considered the rationale provided by Mr. Hamilton's warden in denying Mr. Hamilton's administrative
 request for relief. Mr. Hamilton's warden appears not to have considered the possibility that Mr. Hamilton could show
 an "extraordinary and compelling reason" under Subsection (D) of the policy statement. (See Dkt. 59-4.) Thus, the
 warden's decision provides little guidance to the Court's analysis.


                                                          7
Case 1:19-cr-00044-TWP-DLP Document 63 Filed 06/11/21 Page 8 of 11 PageID #: 664




 can possibly make you more likely to get severely ill from COVID-19. Id. While it appears that

 Mr. Hamilton may be managing his conditions while incarcerated, the Court will assume without

 deciding that Mr. Hamilton's risk of developing severe symptoms if he contracts COVID-19

 creates an extraordinary and compelling reason that could warrant a sentence reduction.

        This does not end the analysis, however, because the Court finds that the applicable

 § 3553(a) sentencing factors weigh against granting Mr. Hamilton's request for compassionate

 release. The factors are: (1) the nature and circumstances of the offense and the history and

 characteristics of the defendant; (2) the need for the sentence imposed (a) to reflect the seriousness

 of the offense, to promote respect for the law, and to provide just punishment for the offense; (b)

 to afford adequate deterrence to criminal conduct; (c) to protect the public from further crimes of

 the defendant; and (d) to provide the defendant with needed educational or vocational training,

 medical care, or other correctional treatment in the most effective manner; (3) the kinds of

 sentences available; (4) the kinds of sentence and the sentencing range established for the

 defendant's crimes; (5) any pertinent policy statement issued by the Sentencing Commission; (6)

 the need to avoid unwarranted sentence disparities among defendants with similar records who

 have been found guilty of similar conduct; and (7) the need to provide restitution to any victims of

 the offense. 18 U.S.C. § 3553(a). The Court will address those factors that are applicable to Mr.

 Hamilton's Motion.

        Here, Mr. Hamilton suffers from several medical conditions that increase his risk of

 experiencing       severe       symptoms        if      he      contracts       COVID-19.         See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html (last visited June 7, 2021) (identifying obesity and Type 2 Diabetes, and possibly

 hypertension, as conditions that can make you more likely to get severely ill from COVID-19).



                                                   8
Case 1:19-cr-00044-TWP-DLP Document 63 Filed 06/11/21 Page 9 of 11 PageID #: 665




 While FCI Ashland experienced a significant outbreak of COVID-19, the BOP's efforts to control

 the   virus   among     the   inmate    population     appear    to   be   having    some     success.

 https://www.bop.gov/coronavirus/ (last visited June 7, 2021) (showing that no inmates at FCI

 Ashland have a current COVID-19 infection). As of June 4, 2021, more than three-quarters of the

 inmates at FCI Ashland have been fully inoculated against COVID-19. See id. (showing that as

 of June 4, 2021, 730 inmates at FCI Ashland have been fully inoculated against COVID-19;

 https://www.bop.gov/about/statistics/population_statistics.jsp (showing that as of June 7, 2021,

 the BOP reports that FCI Ashland and the camp at Ashland have a total inmate population of 954).

 That said, the nature of prisons means that the virus can spread quickly and that inmates have little

 ability to protect themselves from the virus. In short, the Court is aware of the risk that Mr.

 Hamilton faces from COVID-19 and has given it appropriate weight in its consideration of the

 § 3553(a) factors.

         Also weighing in Mr. Hamilton's favor under the Court's § 3553(a) analysis, he has not

 incurred any disciplinary infractions since his incarceration began in March 2020. (Dkt. 59-3.)

 He represents that he is on the waiting list for several BOP education programs but has been unable

 to take classes because of COVID-19 lockdowns. (Dkt. 59 at 21.) Mr. Hamilton's time in prison

 has arguably been more difficult than is typical because his treatment for glaucoma has been

 affected by COVID-19. Id. at 20. The BOP rates him as a low risk for recidivism and gives him

 a low security classification. (Dkt. 59-6.) If released, Mr. Hamilton plans to live with his girlfriend

 and will have familial support from his aunt. (Dkt. 59 at 22, 23.) Mr. Hamilton states that he will

 receive benefits from social security and intends to work for a local hospital transporting patients.

 Id. at 23.




                                                   9
Case 1:19-cr-00044-TWP-DLP Document 63 Filed 06/11/21 Page 10 of 11 PageID #: 666




         Unfortunately, there are many factors weighing against him. Mr. Hamilton pled guilty to

  a serious crime. He initially lied to police and stated that he had no knowledge of the guns in the

  car. DNA testing later revealed that was untrue because Mr. Hamilton's DNA was found on both

  firearms. (Dkt. 36.) Mr. Hamilton also has several serious felony convictions in his criminal

  history including: (1) robbery in 1991; (2) possession of cocaine or narcotic drug in 1997; and (3)

  dealing in cocaine or narcotic drug, possession of cocaine or narcotic drug, unlawful possession of

  a firearm by a serious violent felon and carrying a handgun without a license - prior conviction, in

  2005. (Dkt. 40.) Despite the fact that he had previously served nine years in state prison for his

  2005 conviction, Mr. Hamilton nonetheless once again possessed multiple guns only a few years

  later. The advisory guideline sentencing range for Mr. Hamilton was 20-37 months imprisonment.

  The Court took into consideration his age and medical condition in sentencing him to a below

  guideline variance of 27 months. Finally, Mr. Hamilton has only served a little more than 60% of

  his sentence and still has approximately eight months before he is set to be released.

         In light of these considerations, the Court finds that releasing Mr. Hamilton early would

  not: reflect the seriousness of the offense; promote respect for the law; provide just punishment

  for the offense; afford adequate deterrence to criminal conduct; or protect the public from further

  crimes. The Court is sympathetic to the risks Mr. Hamilton faces from COVID-19 but does not

  find that those risks warrant releasing him from incarceration at this time. See United States v.

  Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021) (affirming denial of motion for compassionate

  release where district court found that § 3553(a) factors weighed against release despite COVID-

  19 risk because defendant committed serious offenses and had only served one-third of sentence).

         As a final matter, the Court rejects Mr. Hamilton's request for release based on family

  circumstances – so that he may assist his elderly aunt and uncle "as they endeavor to social distance



                                                   10
Case 1:19-cr-00044-TWP-DLP Document 63 Filed 06/11/21 Page 11 of 11 PageID #: 667




  and remain close to home during this pandemic." (Dkt. 53 at 5.) Certain family circumstances

  qualify as "extraordinary and compelling" ˗˗ the death or incapacitation of the caregiver of the

  defendant’s minor child or the incapacitation of the defendant’s spouse or registered partner when

  the defendant would be the only available caregiver for the spouse or registered partner. U.S.S.G.

  § 1B1.13 (C), Application Note 1. Here, Mr. Hamilton has not established that any of these

  circumstance apply.

                                      III.    CONCLUSION

         For the reasons stated above, Mr. Hamilton's Motion for compassionate release, (Dkt.

  [53]), is DENIED.

         SO ORDERED.

  Date: 6/11/2021


  DISTRIBUTION:

  Myron Hamilton, #16897-028
  FEDERAL CORRECTIONAL INSTITUTION
  P.O. Box 6001
  Ashland, Kentucky 41105

  Lawrence Darnell Hilton
  UNITED STATES ATTORNEY'S OFFICE
  lawrence.hilton@usdoj.gov




                                                 11
